


110 HR 651 IH: To permit States to place supplemental guide signs

U.S. House of Representatives
2007-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 651
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2007
			Mr. Reynolds (for
			 himself, Mr. Cole of Oklahoma,
			 Ms. Fallin,
			 Mr. Wolf, and
			 Mr. Calvert) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To permit States to place supplemental guide signs
		  relating to veterans cemeteries on Federal-aid highways.
	
	
		1.Highway signs relating to
			 veterans cemeteries
			(a)In
			 generalNotwithstanding the terms of any agreement entered into
			 by the Secretary of Transportation and a State under section 109(d) or 402(a)
			 of title 23, United States Code, a veterans cemetery shall be treated as a site
			 for which a supplemental guide sign may be placed on any Federal-aid
			 highway.
			(b)ApplicabilitySubsection
			 (a) shall apply to an agreement entered into before, on, or after the date of
			 enactment of this Act.
			
